Citation Nr: 0614814	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for memory loss and 
concentration difficulty.

2.  Entitlement to service connection for stiff joints.  

3.  Entitlement to an effective date earlier than December 6, 
2001, for a compensable evaluation for residuals of a 
fracture of the left ankle.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
August 1996.  The veteran is a Gulf War veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and November 2002 rating 
determinations of the Los Angeles, California, Department of 
Veterans Affaires (VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge in February 2006.  

This matter was previously before the Board in July 2005, at 
which time it was remanded so that the veteran could be 
afforded a Travel Board hearing. 

At the time of his hearing, both the veteran and his 
representative requested that the issue of service connection 
for post-traumatic stress disorder, with memory loss and 
concentration difficulty be rephrased to encompass only 
memory loss and concentration difficulties resulting from a 
head injury as there had been no diagnosis of PTSD.  Based 
upon the veteran's request, the Board has rephrased the issue 
on the title page to omit PTSD.  

The issues of service connection for loss of memory and 
concentration difficulties and service connection for stiff 
joints are remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

At the time of his February 2006 hearing, the veteran, 
through his representative, appeared to argue that the RO had 
committed clear and unmistakable error in its April 2000 
rating determination by not affording the veteran a VA 
examination, which they claim would have resulted in a higher 
disability evaluation being assigned.  As this issue is not 
properly before the Board, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In an April 2000 rating determination, the RO granted 
service connection for residuals of a fracture of the left 
ankle and assigned a noncompensable disability evaluation.  
The veteran was notified of this decision in that same month 
and did not appeal.  

2.  No further correspondence with regard to any medical 
issue was received from the veteran until December 6, 2001. 

3.  There has been no demonstration that the veteran's 
residuals of a fracture of the left ankle increased in 
severity in the one year period prior to December 6, 2001.  


CONCLUSION OF LAW

An effective date earlier than December 6, 2001, for the 
award of a 20 percent evaluation for residuals of a left 
ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the December 2003 VCAA letter, informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The December 2003 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

The Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute provides, in 
pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel, have interpreted the laws and regulations pertaining 
to the effective date of an increase as follows:  If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A review of the record reveals that the veteran requested 
service connection for residuals of a left ankle fracture in 
August 1996.  

In conjunction with his claim, the veteran was scheduled for 
a VA examination and failed to report for the scheduled 
examination.  In October 1996, the RO denied service 
connection for his claimed disorder as he failed to report 
for the requested examination.  The veteran was notified of 
this decision and did not appeal.  Thus, the decision became 
final.  

In November 1999, the veteran again submitted an application 
for compensation and pension wherein he requested service 
connection for residuals of a left ankle fracture.  In an 
April 2000 rating determination, the RO granted service 
connection for residuals of a left ankle fracture and 
assigned a noncompensable disability evaluation effective 
August 12, 1996.  The veteran was notified of this decision 
on April 14, 2000, at his last known address.  The veteran 
did not appeal within the one year time frame and the 
decision became final.

No further correspondence was received from the veteran until 
December 6, 2001, when he requested an increased evaluation 
for his service-connected left ankle disorder.  

Following a July 2002 VA examination, the RO, in an August 
2002 rating determination, increased the veteran's disability 
evaluation from noncompensable to 20 percent disabling, with 
an effective date of December 6, 2001, the date of receipt of 
the veteran's request for an increased evaluation.  

Outpatient treatment records received in conjunction with the 
veteran's claim address the time period subsequent to 
December 6, 2001.  

In his February 2003 notice of disagreement, the veteran 
requested a 20 percent disability evaluation effective August 
1996, the date following his release from service.  The 
veteran also requested an August 1996 effective date for the 
20 percent disability evaluation in his January 2004 
substantive appeal.  

At his February 2006 hearing, the veteran testified that he 
was not able to make his initial examination in 1996 as he 
had started a new job.  The veteran and his representative 
indicated that VA committed error in not scheduling the 
veteran for a VA examination in conjunction with his request 
for service connection for a left ankle disorder in November 
1999.  They noted that had the veteran been scheduled for a 
VA examination in conjunction with his request for service 
connection, it would have shown that his ankle disorder was 
worse than the noncompensable evaluation that was assigned.  

The pertinent period for determining whether an effective 
date earlier than December 6, 2001, is warranted then becomes 
the one year period preceding the receipt of the veteran's 
request for an increased evaluation.  

In this regard, the Board notes that there are no medical 
records demonstrating an increase in the veteran's left ankle 
disorder in the one year period prior to the veteran's 
request for an increased evaluation.  The first objective 
finding that the veteran's ankle disorder had increased in 
severity was at the time of his July 2002 VA examination.  In 
the absence of a claim, an informal claim or other evidence 
of an increase in severity in the one year prior to the 
December 6, 2001, claim, there is no basis to award an 
earlier effective date.


ORDER

An effective date earlier than December 6, 2001, for the 
assignment of a 20 percent disability evaluation for 
residuals of a left ankle fracture is denied.  


REMAND

With regard to the issue of service connection for 
concentration and memory loss, the Board notes that the 
veteran has testified as to having had memory loss and 
concentration difficulties after being struck by a 
rollerblade clamp used to clamp down helicopters in service.  
The veteran reported being struck on the head when one of the 
clamps came loose.  On the veteran's service separation 
report of medical history, the veteran was noted to have 
sustained a head injury and a bruise to the left side of his 
head in March 1995.  

To date, the veteran has not been afforded a VA examination 
to determine the nature and etiology of any memory loss or 
concentration and whether it was related to any head injury 
in service.  

With regard to the veteran's claim of service connection for 
stiff joints, the Board notes that the veteran is a Gulf War 
veteran.  At his hearing, the veteran testified as to having 
developed stiff painful joints following his service in the 
Gulf.  The Board further notes that in outpatient treatment 
records received in conjunction with the veteran's claim, it 
appears that the veteran was treated for right ankle pain in 
November 2003.  Although the symptomatology reported would 
seem to correspond with the left ankle, for which service 
connection is already in place, the Board cannot make such a 
judgement.  Moreover, the Board observes that the veteran was 
treated for right ankle tendonitis in service.  

Based upon the veteran's Gulf War Service, the inservice 
treatment for tendonitis, and the findings of treatment for a 
right ankle disorder in current treatment records, the Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine the nature and etiology of any joint 
pain/stiffness.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are possibly 
involved in the present appeal, this case must be remanded as 
to these issues for proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of any joint stiffness/pain.  
The claims folder must be made available 
to the examiner.  All necessary tests 
should be performed.  The examiner should 
be requested to state whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to his service, including as 
a result of his being in the Persian 
Gulf.  The rationale for all opinions 
expressed should be set forth.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of any memory loss or 
concentration difficulties.  The claims 
folder must be made available to the 
examiner.  All necessary tests should be 
performed.  The examiner should be 
requested to state whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran has 
objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to his service, including as 
a result of his being in the Persian 
Gulf, or as a result of any head injury 
sustained in service.  The rationale for 
all opinions expressed should be set 
forth.  

4.  After completion of the above, re-
adjudicate the claims.  If any of the 
claims is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


